PER CURIAM.
Teofista Estrella petitions for review of a final order of the Board of Immigration Appeals (Board) denying her application for asylum. Estrella claims the evidence was sufficient to prove her persecutor’s mixed motive, her well-founded fear of persecution on account of her political opinion, and that she did not have an option of internal relocation. After a thorough review of the record, we conclude substantial evidence supports the Board’s findings that Estrella failed to establish that her fear and the incidents of extortion were related to her political opinion and that she failed to demonstrate her inability to relocate within the Philippines. See 8 U.S.C.A. § 1252(b)(4)(B) (West 1999); Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995 (4th Cir.1992). We accordingly affirm the Board’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.